Citation Nr: 1446472	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  09-24 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 percent for bronchial asthma.

2.  Entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a skin rash, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for gastritis, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for lumbar spondylosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1985 to May 1985, May 2000 to January 2001, and January 2003 to June 2004.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In December 2008 the RO denied service connection for bronchial asthma, a sleep disorder, and skin rash.  The RO denied service connection for a lumbar spine disability in January 2009.  The Veteran requested an RO hearing, but later cancelled this request in March 2010.

The issues of entitlement to an initial rating higher than 10 percent for bronchial asthma, and service connection for a lumbar spine disorder, gastritis, a skin disorder, and a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In an August 2011 written statement the Veteran's representative submitted a written statement on the Veteran's behalf that he wished to withdraw his service connection claim for PTSD from appellate status.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

A governing regulation provides that all withdrawal of appeals must be in writing (or on the record at a hearing). 38 C.F.R. § 20.204(b).  In particular, an appeal withdrawal should be filed with the agency of original jurisdiction (hereinafter "AOJ") until the appellant or representative filing the withdrawal receives notice that the appeal has been transferred to the Board. 38 C.F.R. § 20.204(b)(2).  

The withdrawal statement also must include the name of the veteran, applicable VA file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b)(1).

The Veteran's representative submitted a written statement in August 2011 on the Veteran's behalf withdrawing the service connection claim for PTSD.  The Veteran has satisfied the requirements of 38 C.F.R. § 20.204(b) in withdrawing his appeal with respect to this issue on appeal. 

Because the Veteran has withdrawn his appeal as to his service connection claim for PTSD, there remain no allegations of error of fact or law for appellate consideration on this issue, and the Board does not have further jurisdiction.


ORDER

The service connection claim for PTSD is dismissed.


REMAND

The Veteran is evaluated as 10 percent disabled for his service-connected bronchial asthma.  He was last evaluated for this disability for compensation and pension purposes in 2010.  Subsequent VA treatment records note that he visited the emergency room in June 2011 for his asthma.  The Veteran also stated in March 2013 that he wanted another examination for his asthma.  As the record indicates that the Veteran's bronchial asthma might have worsened since he was last evaluated in 2010, another examination is warranted to determine the present severity of this disability.

The Veteran underwent several VA examinations to address whether his lumbar spine disability or his sleep disorder, skin disorder, or gastritis was related to his military service, to include on the basis of an undiagnosed illness.  The Veteran's personnel records show that he served in Iraq from May 2003 to April 2004.  The examinations provided indicated that these disabilities were not related to military service.  However, the examiners did not adequately consider and address the Veteran's competent statements regarding symptoms in service and since service.  Therefore the examinations provided are inadequate and the Board cannot rely on them.  In addition with respect to the claim for a skin disorder, as the Veteran has stated that this condition is subject to active and inactive stages, the examination should be conducted during the active stage.  Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  

Regarding the sleep disorder claim, the theory of entitlement as secondary to his service-connected bronchial asthma disability also should be addressed by a medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any relevant treatment pertaining to the bronchial asthma, low back, stomach, skin, or sleep disorders from the VAMC in San Juan dated since June 2011.

2.  Schedule the Veteran for an examination to determine the present severity of his bronchial asthma. The examination report should include a detailed account of all respiratory pathology found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

PFTs must be conducted and reflect the values for FEV-1 and FEV-1/FVC.  The examiner should prepare a comprehensive report discussing the current severity of the Veteran's asthma. Specifically, the examiner should state whether the Veteran experiences:

 A) Daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication; 

B)  At least monthly visits to a physician for required care of exacerbations;

C) Intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids;

D) More than one attack per week with episodes of respiratory failure; and/or

E) Requires daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Schedule the Veteran for a VA orthopedic examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

After examining the spine, please identify all current lumbar spine diagnoses.

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any present low back disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the Veteran's statements and the buddy statements asserting injury to the spine in service and symptoms in service and since his discharge from service.

Please provide a complete rationale for your opinions.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any medically undiagnosed symptoms, including stomach disorder, skin rash, and sleep disturbance. 

The examiner must review the claims file and state that the claims file was reviewed in the report.  Current VA Gulf War Examination Guidelines must be followed.  All indicated tests should be performed, and all findings reported in detail.  Specifically, the VA examiner's opinion should address the following: 

(a)  State whether the Veteran's complaints of stomach disorder, skin rash, and sleep disturbance, and related symptoms are attributable to a known clinical diagnosis, or whether those reported problems are manifestations of an undiagnosed illness. 

(b)  If any of the above symptoms are determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the condition was incurred during active service.  In doing so, the examiner must consider the Veteran's statements regarding continuity of symptomatology. 

The examination for the skin should be conducted during the active stage.  In providing this opinion, the examiner should acknowledge the Veteran's statements asserting symptoms in service and since his discharge from service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If after conducting the examination, any of the above questions cannot be answered without resort to speculation, the examiner must state why this is so.

5.  Make arrangements to obtain medical opinions to address whether it is at least as likely as not (50 percent or greater probability) that any current diagnosis of a sleep disorder was caused, or alternatively, aggravated (permanently worsened) beyond the natural progress of the disorder by the Veteran's service-connected bronchial asthma.  If warranted, the examiner(s) should examine the Veteran prior to making these assessments.

The claims file must be made available to, and reviewed by, the examiner.  Any appropriate testing should be conducted.

Please provide a complete rationale for your opinion(s).  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

6.  Next, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

7.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


